692 N.W.2d 385 (2005)
PEOPLE
v.
GREEN.
No. 126632.
Supreme Court of Michigan.
January 31, 2005.
SC: 126632, COA: 255039.
On order of the Court, the application for leave to appeal the June 7, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Genesee Circuit Court for entry of an amended Judgment of Sentence. Defendant pled guilty to two counts of criminal sexual conduct in the third degree. Although the Judgment of Sentence reflects a minimum sentence of 178 months for one count of criminal sexual conduct and 175 months for the other, the trial judge expressed her intent to sentence defendant to minimum terms of 175 months for both counts. The Judgment of Sentence is to be amended accordingly. In all other respects, leave to appeal is DENIED.
We do not retain jurisdiction.